ON MOTION FOR REHEARING.
Gohld, Associate Justice.
The judgment of this court was entered November 3, and this motion for rehearing was not filed until December 13, long after the expiration of the fifteen days within which the statute authorizes such motion to be filed. We think, however, that the facts stated in the affidavit accompanying the motion, and the fact that this case was transferred by the court of its own motion from Austin to Tyler, excuse the delay, and that the motion should be allowed and considered. Baldridge v. Scott, 48 Tex., 196-7, The motion stated that Waelder & Upson were the counsel for the opposing party, and a certified copy of the motion was accordingly duly served on Jacob Waelder on December 15. We find, however, that H. H. McLane was one of the appellees; that he does not appear to have been represented by Waelder & Upson, either in the district court or in this court, but was represented in the district • court by different counsel, and was not represented by counsel in this court. The brief of Messrs. Waelder & Upson is signed by them as counsel for certain parties designated by name, not including McLane, and in the body of the brief the fact is *191also alluded to that their brief was also in behalf of those parties. One of the principal grounds on which a rehearing is sought is peculiar to McLane, and denies that he was ever rightfully admitted as a party in the case. We are of opinion that the motion for rehearing should have stated the name and residence of McLane, and have thus sought to have a copy of the motion served on him. No such service having been sought or had, we are of opinion that the motion should be dismissed. If, on looking into the motion for rehearing and examining the written argument filed in its support, the court have been led to apprehend that it had fallen into error, either, as suggested in the motion, by overlooking or misapprehending the facts in the record, or by mistaking the law, we would have felt called on to inquire what course could be pur-1 sued to have the case again regularly before us for rehearing. We have, however, carefully examined the motion and argument, and have seen no cause to believe that we have fallen into any material error, either as to the facts or the law.
Motion overruled.